Name: Commission Directive 91/336/EEC of 10 June 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  agricultural activity
 Date Published: 1991-07-11

 Avis juridique important|31991L0336Commission Directive 91/336/EEC of 10 June 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 185 , 11/07/1991 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 38 P. 0051 Swedish special edition: Chapter 3 Volume 38 P. 0051 COMMISSION DIRECTIVE of 10 June 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (91/336/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 91/249/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientifc and technical knowledge; Whereas the preservative 'Propane-1,2-diol' no longer appears to meet all the requirements necessary for its maintenance in the list of additives authorized throughout the Community as far as it is used as an additive in feedingstuffs for cats; Whereas, therefore, the use of this substance in feedingstuffs for cats should prohibited; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the provisions of Article 1 by 30 November 1991 at the latest. They shall immediately inform the Commission thereof. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of marking such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 10 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 124, 18. 5. 1991, p. 43. ANNEX Under part G 'Preservatives' under E 490 'Propane-1,2-diol', the indication 'Cats' in the column 'Species of animal' and the figure 75 000 in the column 'Maximum content' as well as any other indication referring to feedingstuffs for cats are delted.